

115 S1787 RS: National Geologic Mapping Act Reauthorization Act
U.S. Senate
2017-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 691115th CONGRESS2d SessionS. 1787IN THE SENATE OF THE UNITED STATESSeptember 11, 2017Ms. Murkowski (for herself, Mr. King, Mr. Sullivan, Mr. Udall, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesNovember 29, 2018Reported by Ms. Murkowski, without amendmentA BILLTo reauthorize the National Geologic Mapping Act of 1992.
	
 1.Short titleThis Act may be cited as the National Geologic Mapping Act Reauthorization Act.
		2.Reauthorization of National Geologic Mapping Act of 1992
			(a)Reauthorization
 (1)In generalSection 9(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31h(a)) is amended by striking 2018 and inserting 2023. (2)Conforming amendmentSection 4(b)(1) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31c(b)(1)) is amended by striking Omnibus Public Land Management Act of 2009 each place it appears in subparagraphs (A) and (B) and inserting National Geologic Mapping Act Reauthorization Act.
 (b)Geologic mapping advisory committeeSection 5(a)(3) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(a)(3)) is amended by striking Associate Director for Geology and inserting Associate Director for Core Science Systems.
 (c)Clerical amendmentsSection 3 of the National Geologic Mapping Act of 1992 (43 U.S.C. 31b) is amended— (1)in paragraph (4), by striking section 6(d)(3) and inserting section 4(d)(3);
 (2)in paragraph (5), by striking section 6(d)(1) and inserting section 4(d)(1); and (3)in paragraph (9), by striking section 6(d)(2) and inserting section 4(d)(2).November 29, 2018Reported without amendment